On Appellants’ Motion for Rehearing
In their motion f-or rehearing, and for leave to. present oral argument in support thereof, appellants request that this court make certain changes in its findings of fact made in its original opinion, and that the original opinion be amended in that respect.
A re-examination- of the record reflects that Sammie C. Lanham( the driver of the truck involved in the accident, was a defendant in the trial court and is an appellant before this Court and that he testified that his truck swerved to the “left” rather than to the “right” as stated in the Court’s opinion. The record also reflects that the witness R. P. Bartlett was called by and testified on behalf of appellee and that the accident occurred during daylight hours.
The Court’s opinion will therefore be amended so as to reflect these facts.
The above corrections, however, in no way affect the final determination of the Court in this cause as embodied in our former opinion.
Motion for rehearing and to present oral argument is overruled.